Citation Nr: 0117126	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  94-21 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for residuals of a second 
degree burn of the left upper arm.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954.

This appeal arises from a February 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit claimed on 
appeal.  The veteran's claim was previously before the Board 
of Veterans' Appeals (BVA or Board) in October 1995, May 1997 
and February 1998, at which times the RO was directed to 
develop additional relevant evidence.  That development has 
been completed, and the case has been returned to the Board 
for further appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The residuals of the veteran's second-degree burn of the 
left upper arm do not approximate an area of 1 square foot, 
and the scar is not poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
productive of any limitation of left arm function.  


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
second degree burn of the left upper arm have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.118, Diagnostic Code 
7800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1992, the veteran filed a claim with the RO which 
included a request for a compensable rating for residuals of 
a second degree burn of the left upper arm.  The record 
indicates that he received this injury in July 1953, when a 
grenade exploded near him and he was struck by both shrapnel 
and white phosphorus - a chemical agent that can cause 
chemical burns.  He was granted service connection for these 
injuries initially in an August 1980 rating decision.  The 
rating decision assigned a non-compensable (0 percent) 
evaluation for the upper left arm burn residuals.

As a preliminary matter, the Board notes that in November 
2000, the President signed into law the "Veterans Claims 
Assistance Act of 2000."  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  
This newly enacted legislation provides, among other things, 
for VA assistance to claimants under certain circumstances.  
See VCAA, 114 Stat. 2097-98 (to be codified as amended at 38 
U.S.C. § 5103A).  After reviewing the claims file, the Board 
finds that there has been substantial compliance with the 
notice and assistance provisions of the new legislation.  The 
record includes all relevant VA examination reports and 
medical records, including those required by the Board's 
remand in February 1998.  No additional pertinent medical 
evidence not already in the record has been identified by the 
veteran, who was asked to submit names of providers and dates 
of any missing treatment records by the RO's letter of March 
1998.  Further, the veteran has been notified by the prior 
Statement and Supplemental Statements of the Case of the 
applicable laws and regulations that set forth the criteria 
for entitlement to an increased rating for his disability.  
The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's claim 
and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran's service medical records show that he was taken 
by litter to a U.S. Army field hospital after he was wounded 
on July 9, 1953, and was diagnosed at that time as having 
suffered second degree chemical burns of areas including his 
left arm.  Second degree burns show vesication or blistering 
of the skin, and are known as partial-thickness burns, 
whereas third degree burns show necrosis through the entire 
skin and are known as full-thickness burns.  See Dorland's 
Illustrated Medical Dictionary 244 (27th ed. 1988).  He was 
then evacuated to the 141st General Hospital, in Japan, where 
he was admitted on July 11th.  The veteran's burns were 
treated conservatively during his hospitalization in Japan, 
and were noted to have healed well in final summary notes 
prepared in early August 1953.  There was no major artery or 
nerve involvement.  Physician's notes on a report of medical 
examination conducted in March 1954, prior to his release 
from active duty, indicate that he was not bothered by the 
burn scars at that point.

VA treatment reports, examination reports and medical 
opinions from June 1980 through October 1999 are essentially 
consistent, noting a well healed, non-depressed, non-
adherent, non-tender scar in the region of the left axilla, 
approximately two by four inches in size, characterized by a 
slight loss of pigmentation, but difficult to discern from 
the surrounding skin.  At the time of his January 1993, 
January 1995 and January 1999 VA medical examinations, the 
veteran reported no symptoms referable to his left upper arm 
scar.  In July 1999, he was examined at the VA Medical Center 
(VAMC) in Cincinnati, Ohio, at which time he reported having 
received a skin graft as part of his initial treatment.  
However, this contention is not supported by the service 
medical records.  He also stated that while the scar area 
hurt "for awhile," it no longer did.  The examiner reported 
"no ulceration, breakdown, elevation, or depression of the 
scar," with the extent of underlying tissue loss described 
as minimal.  Left arm flexion and extension were described as 
grade 4/5 in comparison to the right arm, and the veteran 
advised the examiner that he believed this to be a residual 
of the chemical burn.  

The RO subsequently requested a medical opinion from a 
physician at the Cleveland VAMC in October 1999, to provide 
an indication as to whether the left arm weakness or numbness 
reported by the veteran was "related to the burn scar 
residuals."  The physician reviewed the claims file and 
prior examinations, noting the consistent descriptions of the 
scar as very well-healed and the absence of prior complaints, 
together with the absence of any evidence of nerve root 
damage or muscle atrophy.  Based on this review, he concluded 
that the veteran did not have appreciable weakness, decreased 
range of motion or recognized sensory loss involving the left 
arm.  The Board's review of the medical evidence in the 
claims file reveals nothing to contradict or call into 
question this assessment.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.1 
(2000).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).  However, the Board must also consider the history of 
the veteran's injury, as well as the current clinical 
manifestations of its residuals and the overall effect that 
the disability has on the earning capacity of the veteran.  
See 38 C.F.R. § 4.2.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

Scars are evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7805.  However, Diagnostic Code 7800, relating to scars 
of the head, face or neck, and Diagnostic Code 7801, relating 
to third degree burn scars, are inapplicable in this case.  
The veteran's scar has been evaluated under Diagnostic Code 
7802.  This Code provides a 10 percent rating for second 
degree burn scars covering an area of approximately one 
square foot.  However, the veteran may not receive a 10 
percent evaluation because his scar is substantially smaller 
in area (about 8 square inches, verses 144 square inches 
contained in a square foot).  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.  Diagnostic Code 7803 may not be 
used to evaluate the veteran's disability because his scar is 
not poorly nourished or ulcerated, and Diagnostic Code 7804 
is similarly inapplicable because all medical examination 
reports have consistently indicated that the left upper arm 
scar is neither tender nor painful.  The Board has also 
considered the applicability of 38 C.F.R. § 4.118, Diagnostic 
Code 7805, but, absent any demonstrated limitation of left 
arm function, finds no basis for the assignment of a 
compensable rating.

Finally, when evaluating a rating claim (initial or 
increased), the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
it may reach such a conclusion on its own.  See Floyd v. 
Brown, 8 Vet.App. 88, 96 (1996); Bagwell v. Brown, 9 Vet.App. 
337, 338-339 (1996).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2000).  In the present case, the 
Board notes that there has been no assertion or showing that 
the veteran's service-connected left upper arm scar has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

A compensable rating for residuals of a second degree burn of 
the left upper arm is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

